FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                    UNITED STATES COURT OF APPEALS                   August 9, 2017
                                                                  Elisabeth A. Shumaker
                                    TENTH CIRCUIT                     Clerk of Court


 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

 v.                                                     No. 16-2255
                                              (D.C. No. 1:07-CR-01333-JAP-1)
 ALONZO WILLIAMSON,                                       (D. N.M.)

              Defendant - Appellant.


                           ORDER AND JUDGMENT *


Before TYMKOVICH, Chief Judge, EBEL, and LUCERO, Circuit Judges.


      Two months after his release from prison, Alonzo Williamson was accused

of violating the terms of his supervised release. After two hearings, the district

court revoked Williamson’s supervised release and imposed additional jail time

followed by another term of supervised release. On appeal, Williamson

challenges the revocation, arguing the government presented insufficient evidence

that he committed the New Mexico crimes of aggravated burglary and receiving

or transferring a stolen vehicle.


      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Exercising jurisdiction under 28 U.S.C. § 1291, we affirm. Given the

preponderance of evidence standard employed at revocation of supervised release

hearings, we conclude the district court did not err in finding Williamson

knowingly in possession of the stolen vehicle police discovered him in.

                                 I. Background

      Williamson began his three-year term of supervised release on June 2,

2016. Less than two months later, the Probation Office filed a petition for the

revocation of his supervised release. The petition alleged six violations of

Williamson’s conditions of supervised release: (1) failing to keep an appointment

with his probation officer; (2) failing to submit to required drug testing on two

separate occasions; (3) possessing alcohol; (4) violating state law by committing

misdemeanor battery; (5) violating state law by committing felony receiving or

transferring a stolen vehicle and felony criminal damage to property; and (6)

violating state law by committing felony aggravated burglary.

      At the first revocation hearing, the district court found by a preponderance

of the evidence that Williamson had violated his conditions of supervised release

as alleged in violations 1–5 of the petition. The court also ordered supplemental

briefing on violation 6, the aggravated burglary. At the second hearing, the court

made several additional factual findings and concluded that Williamson had also

violated the terms of his supervised release as alleged in violation 6 of the



                                         -2-
Probation Office’s petition. The district court sentenced Williamson to 21 months

in prison followed by a one-year term of supervised release.

                                   II. Analysis

      A district court must find by a preponderance of the evidence that the

defendant violated a condition of his supervised release. United States v. Disney,

253 F.3d 1211, 1213 (10th Cir. 2001). Defendants on supervised release are not

free citizens at the time of their alleged violations, and do not enjoy: “the

presumption of innocence, the right to have [their] guilt adjudicated beyond a

reasonable doubt, or many of the procedural protections associated with a formal

trial.” United States v. Acosta, 480 F. App’x. 923, 925 (10th Cir. 2012)

(unpublished) (quoting United States v. Waters, 158 F.3d 933, 939 (6th Cir.

1998)). 1 On appeal, we review a district court’s decision to revoke supervised

release for abuse of discretion and review legal questions related to the revocation

de novo. Disney, 253 F.3d at 1213.

      Williamson presents two challenges to the district court’s revocation of his

supervised release: first, he argues the government presented insufficient evidence

that he committed aggravated burglary; and second, he argues the government

presented insufficient evidence that he knowingly possessed a stolen vehicle.

Williamson agrees that he must succeed on both of his challenges in order to


      1
        We, of course, cite unpublished decisions only for their persuasive value.
Fed. R. App. P. 32.1; 10th Cir. R. 32.1.

                                         -3-
change the appropriate sentencing guidelines range. Oral Arg. at 1:40–1:58.

Since we conclude the government presented sufficient evidence that Williamson

committed the crime of receiving or transferring a stolen vehicle, we need not

reach the aggravated burglary claim.

      New Mexico’s statute criminalizing the receipt or transfer of stolen

vehicles requires knowing possession of the stolen vehicle:

             Receiving or transferring a stolen vehicle or motor vehicle
             consists of a person who, with intent to procure or pass
             title to a vehicle or motor vehicle as defined by the Motor
             Vehicle Code that the person knows or has reason to
             believe has been stolen or unlawfully taken, receives or
             transfers possession of the vehicle or motor vehicle from
             or to another or who has in the person’s possession any
             vehicle that the person knows or has reason to believe has
             been stolen or unlawfully taken. . . .

N.M.S.A. § 30-16D-4 (emphasis added). Williamson argues that the government

failed to establish that he knew the vehicle at issue was stolen, a required element

of the crime. He points out that he made no statements that would have led the

officers to believe that he knew the car was stolen or had information relating to

the carjacking. He also cites United States v. Lopez, No. 14-CR-2207 JP, 2015
U.S. Dist. LEXIS 114445 (D. N.M. June 18, 2015), a District of New Mexico case

involving the same statutory provision in which the court concluded there was

insufficient evidence that the defendant knowingly possessed a stolen vehicle.

(The judge in Lopez was also the same district court judge who decided this case.)




                                         -4-
      In Lopez, the court recognized that the defendant’s post-arrest statement

that he purchased the vehicle in question for $1,000 “strain[ed] credulity,” but

there was “no corroborating evidence in the record—such as the make and model

of the vehicle—that shows Defendant should have been on notice that the $1,000

price tag was a literal steal,” and there was no evidence refuting the defendant’s

story about purchasing the vehicle. Id. at *7. The court stated, “[w]hile the

government need only prove Defendant knew the vehicle was stolen by a

preponderance of the evidence, that does not mean it need not provide any

evidence of knowledge whatsoever.” Id. (emphasis added).

      But Lopez is distinguishable. Here, the government presented evidence that

Williamson knew or had reason to believe the vehicle in question was stolen.

Indeed, the government made the argument that Williamson knew the vehicle was

stolen because Williamson himself committed the carjacking. The facts

supporting that inference are as follows. The vehicle in question had been

reported stolen in a carjacking. There was a temporal and locational nexus

between Williamson’s battery of his neighbor (violation 4) and the

carjacking—Williamson battered his neighbor at 9:54 p.m. on July 23, 2016 at an

apartment located on the same street, just eight blocks away from the carjacking,

and the carjacking occurred only twenty minutes after the battery. The victim

stated the carjacker was a black male who punched him in the face. Williamson

was described by his neighbor as a “baldheaded black gentleman,” Aple. Br. at

                                         -5-
16, and was in an agitated state when he assaulted the neighbor. Days later,

police found Williamson asleep in the stolen vehicle with the key in the ignition,

the engine running, and his foot on the brake. Finally, the vehicle was heavily

damaged on both the passenger’s and driver’s sides and had broken headlights,

scratches and dents, and a broken passenger-side door handle.

      The district court found by a preponderance of evidence that Williamson

knew the vehicle in question was stolen. After reviewing the facts presented, and

the legal issue de novo, we see no error in that conclusion. The district court’s

inference of knowing possession is a reasonable interpretation of Williamson’s

presence in the stolen car, and no other explanation has been offered. Since

Williamson has failed to persuade us on one of his two arguments, his challenge

to the revocation of his supervised release fails.

                                 III. Conclusion

      The district court did not abuse its discretion in finding by a preponderance

of the evidence that Williamson violated the terms of his supervised release by

knowingly possessing a stolen motor vehicle. We therefore AFFIRM.



                                        ENTERED FOR THE COURT

                                        Timothy M. Tymkovich
                                        Chief Judge




                                          -6-